Case 3:19-cr-00109-MMH-JRK Document 61 Filed 06/26/20 Page 1 of 3 PageID 675




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION



   UNITED STATES OF AMERICA

   v.                                                     Case No. 3:19-cr-109-J-34JRK

   RONALD LEON BRONNER




                                          ORDER


         THIS CAUSE is before the Court on Magistrate Judge James R. Klindt’s Report

   and Recommendation (Doc. No. 56; Report), entered on May 18, 2020. In the Report,

   Magistrate Judge Klindt recommends that Defendant’s Motion to Suppress (Doc. No. 19)

   and Supplemental Motion to Suppress Evidence (Doc. No. 26), as amended by the Order

   (Doc. No. 45) entered December 20, 2019, be denied. See Report at 68. No objections

   to the Report have been filed, and the time for doing so has now passed.

         The Court reviews a magistrate judge’s report and recommendation in accordance

   with the requirements of Rule 59, Federal Rules of Criminal Procedure (Rule(s)) and 28

   U.S.C. § 636(b)(1). The Court “may accept, reject or modify, in whole or in part, the

   findings of the recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1);

   see also Rule 59(b)(3).    “[I]n determining whether to accept, reject, or modify the

   magistrate’s report and recommendations, the district court has the duty to conduct a

   careful and complete review.” Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982
Case 3:19-cr-00109-MMH-JRK Document 61 Filed 06/26/20 Page 2 of 3 PageID 676



   (quoting Nettles v. Wainright, 677 F.2d 404, 408 (5th Cir. Unit B 1982)1). Additionally,

   pursuant to Rule 59 and § 636(b)(1), where a party timely objects 2 to the magistrate

   judge’s report and recommendation, “[a] judge of the [district] court shall make a de novo

   determination of those portions of the report or specified proposed findings or

   recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Rule

   59(b)(3); Thomas v. Arn, 474 U.S. 140, 149-50 (1985). Nevertheless, while de novo review

   of a magistrate judge’s recommendation is required only where an objection is made,3 the

   Court always retains the authority to review such a recommendation in the exercise of its

   discretion. See Rule 59 advisory committee notes (2005) (citing Thomas, 474 U.S. at 154;

   Matthews v. Weber, 423 U.S. 261, 270-71 (1976)). Upon careful consideration and

   independent review of the record, the Court will accept and adopt the factual and legal

   conclusions recommended by the Magistrate Judge.

             Accordingly, it is hereby ORDERED:

             1. The Magistrate Judge’s Report and Recommendation (Doc. No. 56) is

   ADOPTED as the opinion of the Court.



   1
     In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981), the Eleventh Circuit adopted as binding
   precedent decisions of the former Fifth Circuit (including Unit A panel discussions of that circuit) handed
   down prior to October 1, 1981. W.R. Huff Asset Mgmt. Co., L.L.C. v. Kohlberg, Kravis, Roberts & Co., L.P.,
   556 F.3d 979, 985 n.6 (11th Cir. 2009). After October 1, 1981, “only decisions of the continuing Fifth Circuit’s
   Administrative Unit B are binding on this circuit. . . .” Dresdner Bank AG v. M/V Olympia Voyager, 446 F.3d
   1377, 1381 n. 1 (11th Cir. 2006). The Court notes that the Fifth Circuit overruled Nettles, in part, on other
   grounds, in Douglass v. United Services Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996)(en banc).
   However, “that does not change the binding effect of Nettles in this Circuit because Douglass was decided
   after October 1, 1981 and was not a Unit B decision.” United States v. Schultz, 565 F.3d 1353, 1360 n.4
   (11th Cir. 2009).

   2
     Both 28 U.S.C. 636(b)(1) and Rule 59(b)(2) require a party wishing to object to a magistrate judge’s
   recommendation to serve and file any objections within fourteen (14) days of being served with the
   magistrate’s recommendation. Rule 59 further provides that a “[f]ailure to object in accordance with this rule
   waives a party’s right to review.” Rule 59(b)(2).

   3
       See Rule 59 advisory committee notes (2005) (citing Peretz v. United States, 501 U.S. 923 (1991)).




                                                        -2-
Case 3:19-cr-00109-MMH-JRK Document 61 Filed 06/26/20 Page 3 of 3 PageID 677



         2. Defendant’s Motion to Suppress (Doc. No. 19) and Supplemental Motion to

   Suppress Evidence (Doc. No. 26), as amended by the Order (Doc. No. 45), is DENIED.

         DONE AND ORDERED in Jacksonville, Florida this 25th day of June, 2020.




   lc11
   Copies to:

   Counsel of Record




                                           -3-
